Becker v. State



COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



TERRANCE D. CARSON,


                                    Appellant,

v.

SHELDON I. GOLDSTEIN,

                                    Appellee. 

§
 
§
 
§
 
§
 
§

§

No. 08-09-00200-CV

Appeal from
255th District Court

of Dallas County, Texas

(TC # 07-22022)



MEMORANDUM OPINION


	Pending before the Court is Appellee's motion to dismiss the appeal because Appellant has
not paid the filing fee.  Finding that the Appellants have failed to pay the required fee, we grant
Appellee's motion to dismiss.
	Appellant filed his notice of appeal on June 15, 2009.  He did not pay the filing fee as
required by Tex.R.App.P. 5, nor did he establish his indigence in accordance with Tex.R.App.P.
20.1.  On July 13, 2009, the Clerk of the Court notified Appellant he had not paid the filing fee and
advised that failure to pay the filing fee within twenty days would result in dismissal of the appeal
pursuant to Tex.R.App.P. 42.3(b) and (c).  Appellant has not paid the filing fee or otherwise
responded to the Clerk's inquiry.  We therefore dismiss the appeal.

November 24, 2009					 
							ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.